  Case 20-65841-lrc Doc 30-1 Filed 05/08/20 Entered 05/08/20 18:08:38 Desc
     Global Notes to Schedules and Statement of Financial Affairs Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                              Chapter 11

IFS Securities, Inc.,                               Case No. 20-65841 (LRC)
                              Debtor.



         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
          AND DISCLAIMERS REGARDING DEBTOR’S SCHEDULES OF ASSETS
            AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

       IFS Securities, Inc. (the “Company”) submits its Schedules of Assets and Liabilities (the
“Schedules”) and Statements of Financial Affairs (the “Statements” and, together with the
Schedules, the “Schedules and Statements”) pursuant to section 521 of the Bankruptcy Code (as
defined below) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

        On April 24, 2020 (the “Petition Date”), the Debtor commenced its bankruptcy case by
filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Northern District of
Georgia (the “Bankruptcy Court”).

        The Debtor is authorized to operate its business as a debtor-in-possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. The Schedules and Statements were prepared
by the Debtor’s management with the assistance of its attorneys. The Schedules and Statements
are unaudited. While the Debtor’s management and attorneys have made reasonable efforts to
ensure that the Schedules and Statements are accurate and complete based on information known
to them at the time of preparation and after reasonable inquiries, inadvertent errors or omissions
may exist and/or the subsequent receipt of information may result in material changes in financial
or other data contained in the Schedules and Statements. Accordingly, the Debtor reserves the
right to amend and/or supplement its Schedules and Statements from time to time as may be
necessary or appropriate and they will do so as information becomes available.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding Debtor’s Schedules of Assets and Liabilities and Statements of Financial Affairs (the
“Global Notes”) are incorporated by reference in, and comprise an integral part of, the Schedules
and Statements, and should be referred to and reviewed in connection with any review of the
Schedules and Statements. In the event that the Schedules and Statements differ from the Global
Notes, the Global Notes shall control.




ACTIVE 50113542v1
  Case 20-65841-lrc Doc 30-1 Filed 05/08/20 Entered 05/08/20 18:08:38 Desc
     Global Notes to Schedules and Statement of Financial Affairs Page 2 of 3



General Notes

Reservation of Rights. The Debtor reserves the right to dispute any claim reflected in the
Schedules and Statements as to amount, liability, or classification and reserve the right to assert
setoff or other defenses to any claim reflected in the Schedules and Statements. The Debtor also
reserves all rights with respect to the values, amounts, or characterizations of the assets and
liabilities listed in the Schedules and Statements, including to amend, modify, supply, correct,
change, or alter any part of the Schedules and Statement as and to the extent necessary as it deems
appropriate.

Basis of Presentation. The Schedules and Statements do not purport to represent financial
statements prepared in accordance with Generally Accepted Accounting Principles, nor are they
intended to reconcile to any prior financial statements. The Schedules and Statements have been
signed by Marshall Glade, the Chief Restructuring Officer of the Debtor. In reviewing and signing
the Schedules and Statements, Mr. Glade has necessarily relied upon the efforts, statements, and
representations of the Debtor’s personnel and management team. Mr. Glade has not, and could not
have, personally verified the accuracy of each such statement and representation, including
statements and representations concerning amounts owed to creditors.

Valuation. Except as otherwise noted, each asset and liability of the Debtor is shown on the basis
of net book value of the asset or liability in accordance with the Debtor’s accounting books and
records as of the Petition Date. Therefore, unless otherwise noted, the Schedules are not based
upon any estimate of the current market values of the Debtor’s assets and liabilities, which may
not correspond to net book values. It would be cost prohibitive, unduly burdensome and an
inefficient use of estate resources to obtain current market valuations of the Debtor’s property
interests. Where necessary, the Debtor has indicated that the value of assets is “unknown.”
Amounts ultimately realized may vary materially from net book value. Accordingly, the Debtor
reserves all rights to amend, supplement, or adjust the asset or liability values set forth in the
Schedules and Statements. The Debtor believes that the value of certain of its assets have been
significantly impaired by, among other things, the events leading to, and the commencement of,
the Debtor’s chapter 11 case. All values are stated in United States currency. In some instances,
the Debtor has used estimates where actual data was not available. The Debtor reserves the right
to modify the allocation of liabilities between the pre- and post-petition periods and amend the
Schedules and Statements accordingly. The Debtor has not hired a third party to value its assets
for purposes of completing the Schedules and Statements.

Claims Description. Any failure to designate a claim listed on a Debtor’s Schedule as “disputed,”
“contingent,” “or “unliquidated” does not constitute an admission by the Debtor that the claim is
not “disputed,” “contingent,” or “unliquidated.” The Debtor reserves the right to (i) object to or
otherwise dispute or assert setoff rights, cross-claims, counterclaims, or defenses to, any claim
reflected on the Schedules as to amount, liability or classification or (ii) otherwise to designate
subsequently any claim as “disputed,” “contingent,” or “unliquidated. Claim amounts that could
not be readily quantified by the Debtor are scheduled as “unliquidated.” The description of a claim
amount as “unknown” is not intended to reflect upon the materiality of such amount.




                                                2
  Case 20-65841-lrc Doc 30-1 Filed 05/08/20 Entered 05/08/20 18:08:38 Desc
     Global Notes to Schedules and Statement of Financial Affairs Page 3 of 3



Classification as Insider. The listing of a party as an insider is not intended to be, nor should it
be, construed as a legal characterization of such party as an insider and does not act as an admission
of any fact, claim, right, or defense, and all such rights, claims, and defenses are hereby expressly
reserved.


Specific Notes Regarding the Debtor’s Schedules of Assets and Liabilities

  1. Unsecured Non-Priority Claims. The Debtor has used reasonable efforts to report all
     general unsecured claims against the Debtor on Schedule E/F based upon the Debtor’s
     existing books and records as of the Petition Date. Schedule E/F does not include certain
     balances including deferred liabilities, accruals (including but not limited to accrued
     vacation and bonus amounts), or general reserves. Such accruals primarily represent general
     estimates of liabilities and do not represent specific claims as of the Petition Date. The
     claims of individual creditors may not reflect credits and/or allowances due from creditors
     to the Debtor. The Debtor reserves all of its rights with respect to any such credits and/or
     allowances, including the right to assert objections and/or setoffs with respect to same.

  2.     Schedule G. The Debtor hereby reserves all of its rights to (i) dispute the validity, status,
       or enforceability of any contract, agreement or lease set forth in Schedule G and (ii) amend
       or supplement such Schedule as necessary. Furthermore, the Debtor reserves all of its rights,
       claims, and causes of action with respect to the contracts and agreements listed on these
       Schedules, including the right to dispute or challenge the characterization or the structure
       of any transaction, document, or instrument. The presence of a contract or agreement on
       Schedule G does not constitute an admission that such contract or agreement is an executory
       contract or unexpired lease. The contracts, agreements and leases listed on Schedule G may
       have expired or may have been modified, amended, or supplemented from time to time by
       various amendments, restatements, waivers, estoppel certificates, letter, or other documents,
       instruments, or agreements that may not be listed therein. Certain of the real property leases
       listed on Schedule G may contain renewal options, guarantees of payments, options to
       purchase, rights of first refusal, rights to lease additional space, early termination rights, and
       other miscellaneous rights. Such rights, powers, duties, and obligations are not set forth on
       Schedule G. Certain of the executory agreements may not have been memorialized and
       could be subject to dispute. Executory agreements that are oral in nature have been
       scheduled to the best of the Debtor’s knowledge.

Specific Notes With Respect to the Debtor’s Statements of Financial Affairs

1. Part 4. The Debtor reserves all rights to dispute whether someone identified in response to
   Part 4 is in fact an “insider” as defined in section 101(31) of the Bankruptcy Code.

                                 ***END OF GLOBAL NOTES***




                                                   3
